Citation Nr: 1032477	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-25 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric 
disability, to include depression and major depressive disorder.

3.  Entitlement to service connection for organic affective 
syndrome.

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to December 
1967.

This matter is before the Board of Veterans' Appeals (Board) from 
a June 2005 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota. 

In the June 2005 rating decision, the RO considered the claim of 
entitlement to service connection for an acquired psychiatric 
disability, to include depression, on the merits without 
considering whether new and material evidence had been submitted.  
The Board must initially determine whether new and material 
evidence has been submitted regardless of the RO's actions.  
Jackson v. Principi, 265 Fed. Cir. 1366 (Fed. Cir. 2001). 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a final August 1975 rating decision, the RO denied 
entitlement to service connection for sociopathic personality 
disorder.

2.  The evidence received since August 1975 includes evidence 
that is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for an acquired psychiatric disability, to 
include depression and major depressive disorder, and raises a 
reasonable possibility of substantiating the claim. 

3.  The preponderance of the evidence is against a finding that 
depression or major depressive disorder were incurred in service, 
and there is evidence that depressive symptoms are attributable 
to a personality disorder.  

4.  The Veteran's organic affective syndrome was not present in 
service or for many years thereafter, and is not etiologically 
related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disability, to include depression.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  An acquired psychiatric disability, to include depression and 
major depressive disorder, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  Organic affective syndrome was not incurred or aggravated 
during the Veteran's military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 
38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be sent prior to the appealed rating decision or, 
if sent after the rating decision, before a readjudication of the 
appeal.  A Supplemental Statement of the Case, when issued 
following a notice letter, satisfies the due process and 
notification requirements for an adjudicative decision for these 
purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

Regarding the Veteran's claim to whether new and material 
evidence has been presented to reopen a claim of entitlement to 
service connection for acquired psychiatric disability, to 
include depression, in view of the Board's favorable decision to 
reopen the claim for service connection for acquired psychiatric 
disability, to include depression, further assistance is 
unnecessary to aid the Veteran in substantiating his claim, as 
the claim has been successfully reopened.  

Regarding the remaining service connection claims, the RO 
provided notice to the Veteran in a March 2005 letter that 
explained what information and evidence was needed to 
substantiate a claim for service connection as well as what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  The June 
2005 RO rating decision reflects the initial adjudication of the 
claim followed the issuance of the March 2005 letter.  

Following the rating decision on appeal, a July 2007 letter 
provided the Veteran with information pertaining to VA's 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  Although that notice was not 
followed by readjudication of the claim-which could, 
potentially, cure a timing problem (see Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006), and Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006))-on these facts, the timing of the notice 
is not shown to prejudice the Veteran.  Because the Board herein 
denies the claims for service connection, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice by the timing of this post-
rating notice to the Veteran under the notice requirements of 
Dingess/Hartman.  No further development is required with respect 
to the duty to notify.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's claims.  The RO has either obtained, or made sufficient 
efforts to obtain, records corresponding to all treatment 
described by the Veteran.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the Veteran's January 2005 VA examination.  

Also of record and considered in connection with the appeal are 
the various written statements provided by the Veteran and by his 
representative.  The Board finds that no additional RO action to 
further develop the record on the claim is required here.  
Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Acquired Psychiatric Disability - New and Material

The RO denied the Veteran's claim of entitlement to service 
connection for a psychiatric disorder in August 1975 on the basis 
that there was no evidence of a current acquired psychiatric 
disability, as the Veteran was diagnosed with a constitutional or 
developmental abnormality of sociopathic personality disorder. 

The Veteran did not appeal the August 1975 rating decision within 
one year, and it became final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of a 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim in October 2004.  In this 
regard, the provisions of 38 C.F.R. § 3.156(a) define "new" 
evidence as evidence not previously submitted to agency decision 
makers and "material" evidence as evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claim is the RO's August 1975 
denial of service connection on the basis that new and material 
evidence had not been submitted to reopen the claim.  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992). 

In this case, evidence received since the last final August 1975 
rating decision includes a January 2007 VA treatment note which 
demonstrated a diagnosis of moderate depression.  A private 
psychological evaluation shows a diagnosis of major depressive 
disorder.

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for an 
acquired psychiatric disability, to include depression and major 
depressive disorder.  Indeed, this evidence is "new" in that it 
was not before agency adjudicators at the time of the August 1975 
denial of service connection, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it pertains to the previously 
unestablished element of a current disability, and raises a 
reasonable possibility of substantiating the claim.  The prior 
denial of service connection for a nervous condition was based on 
a lack of evidence of a current acquired psychiatric disability 
in service or following service.  The January 2007 VA record and 
private medical record suggest a current acquired psychiatric 
disability following service.  Hence, this evidence raises a 
reasonable possibility of substantiating the Veteran's claim for 
service connection.  As noted above, for purposes of determining 
whether the claim should be reopened, the evidence is presumed to 
be credible.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for an acquired 
psychiatric disability, to include depression and major 
depressive disorder, have been met.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. 

Service Connection- Laws and Regulations

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden element is through a demonstration 
of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are generally not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).
Acquired psychiatric disability

Factual Background and Analysis

Service treatment records show that the Veteran's September 1966 
enlistment examination revealed a normal clinical evaluation.  A 
June 1967 treatment note diagnosed the Veteran with a 
schizophrenic reaction.  It was noted that he had swallowed an 
unknown quantity of medication in a suicide attempt.  In the 
narrative summary, the examiner noted the Veteran had a long 
history of difficulty with police and juvenile authorities.  The 
Veteran reported he had entered service out of the county jail, 
where he had been held for a robbery charge.  He was given the 
choice of joining the Army or going to jail.  

In August 1967, he was diagnosed with an emotionally unstable 
personality.  The Veteran reported he had always been a "problem 
child."  He reiterated the facts reported above about entering 
service right out of the county jail.  The Veteran asked if he 
could be given another chance.  The examiner diagnosed 
emotionally unstable personality manifested by difficulty 
controlling impulses, suicidal gestures, difficulty with 
authority.  The examiner determined it was not incurred in the 
line of duty and existed prior to service.  

A November 1967 report of psychiatric evaluation shows a 
diagnosis of emotionally unstable personality.  The treating 
psychiatrist noted that no further attempt at rehabilitation 
should be made as it was believed that he was of little or no use 
to the service.  He stated the Veteran had a severe character 
disorder.  It was recommended that the Veteran be considered for 
administrative separation because of unsuitability due to a 
personality defect.

In June 1970, the Veteran was admitted to a VA hospital because 
of frequent altercations with the law.  The Veteran reported 
having difficulty with impulse control for most of his life.  He 
described himself as living on the side of danger even when he 
was a young boy.  The Veteran stated during his junior high 
school days, he frequently came to the attention of the 
administration because of rebellion from authority.  He was asked 
to leave school in the tenth grade because of his difficulties 
with the school authorities.  The diagnosis was sociopathic 
personality.

A November 2004 VA treatment note indicated that the Veteran's 
diagnosis of severe and persistent mental illness included, but 
was not limited to schizophrenia, bipolar disorder, major 
affective disorder or severe PTSD.

The Veteran underwent a VA examination in January 2005.  The 
examiner noted that the Veteran had a long history of 
difficulties with police and juvenile authorities.  The Veteran 
also entered the service directly out of jail.  The diagnosis was 
organic affective syndrome, poly-substance dependence under Axis 
I and a personality disorder not otherwise specified (NOS) with 
antisocial and borderline traits under Axis II.  The examiner 
indicated that the Veteran's organic affective syndrome was not 
caused by the military as it was related to a motorcycle accident 
in 1998.  The examiner also noted that the Veteran met the 
diagnosis of a personality disorder NOS which developed in his 
child and teen years prior to his military service.  She stated 
the Veteran's reported depressive symptoms were secondary to his 
personality disorder and were present in his teen years prior to 
his military service.  The Veteran's mental health problems were 
not caused or aggravated by the military.  

The Veteran underwent an assessment by a private psychologist in 
January 2007.  The Veteran described experiences that were quite 
dramatic regarding his service during in Japan at a hospital 
during the Vietnam War.  Following his discharge from the 
service, he described a long history of drug dependency.  The 
psychologist noted that the Veteran was struggling with symptoms 
of depression and PTSD.  This combination appeared to be a 
feature of his life for many years.  The psychologist noted that 
the Veteran had a history of problems sometimes seen in 
individuals with antisocial personality disorder but this 
diagnosis was not made because the juvenile precursors were not 
identified.  Therefore, these issues were probably best seen as 
an outgrowth of the Veteran's marginalized lifestyle he lived 
when he was using drugs regularly.  The diagnosis was major 
depressive disorder and PTSD.

A January 2007 VA treatment note reflected a diagnosis of 
moderate symptoms of depression.

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against a finding 
that an acquired psychiatric disorder, such as depression and 
major depressive disorder, had its onset in service.  The service 
treatment records are replete with evidence that the Veteran had 
a personality disorder at that time, which is not a disease or 
injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that 
38 C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid regulation).  Additionally supporting the service 
treatment records is the June 1970 VA hospitalization summary 
report, which shows a diagnosis of sociopathic personality 
disorder.  Thus, three years after the Veteran's discharge from 
service, he continued to be diagnosed with a personality 
disorder.

In the January 2005 VA examination report, the examiner also 
diagnosed the Veteran with a personality disorder and stated that 
the Veteran had developed depressive symptoms, but that such were 
attributable to the personality disorder.  Thus, when multiple 
medical professionals examine the Veteran and diagnose him with a 
personality disorder, it is clear that the Veteran has a 
personality disorder.  To the extent that the VA examiner stated 
that the depressive symptoms were attributable to the personality 
disorder, the Board does not find that such establishes a basis 
for service connection for an acquired psychiatric disorder.  
Manifestations of the personality disorder are still part of the 
personality disorder, which is not a disease or injury for VA 
purposes.  See id.  Additionally, the VA examiner stated that 
these depressive symptoms had existed prior to service and were 
not aggravated during service.  Thus, her finding specifically 
refutes any finding that the depressive symptoms were aggravated 
during service.

The January 2007 psychologist stated she was unable to diagnose a 
personality disorder because the usual juvenile precursors were 
not identified.  The Board does not find that such is evidence 
against the Board's finding that the Veteran had a personality 
disorder for two reasons.  One, it is clear that the private 
psychologist did not have an opportunity to review the service 
treatment records which provide a description of the Veteran's 
childhood prior to entering service.  Two, her lack of diagnosis 
of a personality disorder is outweighed by the service treatment 
records, the June 1970 VA hospitalization summary report, the 
January 2005 VA examination report, and other VA treatment 
records.  For example, a November 2004 treatment record shows 
that the examiner stated that the Veteran's antisocial 
personality disorder was supported by both testing and conflicts 
with the law.  

The Board notes that the January 2007 private psychologist stated 
that the Veteran's psychiatric disabilities were probably best 
seen as an outgrowth of the Veteran's marginalized lifestyle he 
lived when he was using drugs regularly which occurred after his 
service.

The Veteran has received other diagnoses such as bipolar disorder 
and schizophrenia; however, such diagnoses were entered by a 
registered nurse.  When the Veteran has been examined by 
psychologists and psychiatrists, none of them have determined 
that the Veteran has bipolar disorder or schizophrenia.  They 
have all diagnosed either a personality disorder and/or organic 
brain syndrome.  Thus, the Board finds that the evidence does not 
support diagnoses of bipolar disorder and/or schizophrenia, as 
these diagnoses have been outweighed by professionals with more 
training in mental illness.  Even accepting these diagnoses, no 
competent professional has attributed them to service, and there 
is no competent evidence that either was manifested to a 
compensable degree within one year following service discharge.

The first documented evidence of depression is in approximately 
2004, which is more than 25 years following service discharge.  
Such facts are evidence against the Veteran's claim.  See Maxson 
v. West, 12 Vet. App. 453 (1999) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  Thus, the Board 
concludes there is no competent evidence of a relationship 
between the post service diagnoses of depression and major 
depressive disorder and the Veteran's service.

While service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe 
v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no competent 
evidence whatsoever to even suggest that such has occurred in 
this case.  In fact, in the January 2005 VA examination report, 
the examiner specifically stated that his mental health problems 
were not aggravated by service.  Therefore, service connection 
for an acquired psychiatric disorder, to include depression and 
major depressive disorder, must be denied. 

Organic affective syndrome

Factual Background and Analysis

The Veteran's service treatment records are negative for 
treatment or complaints related to organic affective syndrome.

In June 1998 the Veteran was admitted to a hospital with a closed 
head injury secondary to an assault.  The July 1998 discharge 
summary noted traumatic injuries including a probable basilar 
skull fracture.

The Veteran underwent a VA examination in January 2005.  The 
examiner noted that the Veteran had a long history of 
difficulties with police and juvenile authorities.  The diagnosis 
was organic affective syndrome, poly-substance dependence and a 
personality disorder not otherwise specified (NOS) with 
antisocial and borderline traits.   The examiner indicated that 
the Veteran's organic affective syndrome was not caused by the 
military as it was related to a motorcycle accident in 1998.  

A November 2005 VA treatment note reflected a diagnosis of 
organic affective syndrome.

The Veteran underwent an assessment by a psychologist in January 
2007.  The Veteran described experiences that were quite dramatic 
regarding his service during in Japan at a hospital during the 
Vietnam War.  The Veteran also reported a motor vehicle accident 
that left him in a coma and required him to regain basic 
functions.

The Board finds at this point that the Veteran has shown a 
diagnosis of organic affective syndrome; accordingly, the first 
element of service connection is satisfied.  However, a veteran 
seeking disability benefits must establish not only the existence 
of a disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes in that regard that the Veteran's service 
treatment records were negative for any complaints, treatment, or 
diagnoses of organic affective syndrome.  He was not diagnosed 
with organic affective syndrome until many years after service.  
This is strong evidence against a finding of any continuity of 
symptomatology and against his claim for service connection.  See 
Maxson, 12 Vet. App. 453. 

Moreover, the only opinion addressing the etiology of the 
Veteran's organic affective syndrome weighs against the claim.  
After reviewing the medical evidence in the claims file and 
examining the Veteran, the January 2005 VA examiner concluded 
that the Veteran's organic affective syndrome was not caused by 
his military service.  This opinion constitutes the only 
competent opinion to address the relationship between the 
Veteran's current organic affective syndrome and service, and 
neither the Veteran nor his representative has identified, 
presented, or alluded to the existence of a contrary medical 
opinion-i.e., one that, in fact, establishes a relationship 
between organic affective syndrome and service. 

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has 
accordingly considered the lay evidence offered by the Veteran in 
the form of his correspondence.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).

It is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  In this case, there is no medical opinion of record 
showing a relationship between organic affective syndrome and the 
Veteran's military service.  The medical records that address any 
current organic affective syndrome make no mention whatsoever of 
the Veteran's military service.

Based on the evidence above the Board finds the criteria for 
service connection for organic affective syndrome are not met.  
Accordingly, the claim must be denied. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disability, to include depression is reopened. 

Entitlement to service connection for an acquired psychiatric 
disability, to include depression and major depressive disorder, 
is denied.

Entitlement to service connection for organic affective syndrome 
is denied.


REMAND

The Veteran alleges that he has PTSD as a result of stressful 
incidents during his service at a hospital in Japan during the 
Vietnam War.  

In a June 2005 decision, the RO denied service connection for 
PTSD on the basis of no verified stressor.  Since, that decision, 
on July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for 
posttraumatic stress disorder (PTSD) by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  75 Fed. Reg. 39843 (July 13, 
2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) 
by redesignating current paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to 
the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a 
diagnosis of posttraumatic stress disorder and 
that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear 
of hostile military or terrorist activity" means 
that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that 
involved actual or threatened death or serious 
injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-
imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of 
fear, helplessness, or horror. 

In this case, the Veteran has submitted a stressor which 
allegedly supports his PTSD diagnosis that involves his service 
in Japan during the Vietnam War.  Specifically, the Veteran 
reported that despite having clerical duties, he helped burn 
victims and injured soldiers at the 106th General Hospital in 
Yokohma, Japan.  The Veteran's DD-214 reflects that his last duty 
and assignment was at the 12th Field Hospital.

The Veteran was afforded a VA examination in January 2005.  The 
Axis I diagnosis was organic affective syndrome and poly-
substance dependence.  PTSD was not found.  

Despite the finding of the January 2005 VA examiner, the Board 
notes that record of a February 2007 private physician include a 
diagnosis of and treatment for PTSD.  Although the private 
physician statement dated in February 2007 indicates a diagnosis 
of PTSD, the revised regulation requires a diagnosis by a VA 
psychiatrist or psychologist.  Therefore, a remand is necessary 
for a VA psychological evaluation by a VA or contract 
psychiatrist or psychologist to determine the nature and etiology 
of any claimed psychiatric disorder.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his 
representative and obtain the names, 
addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran for 
his PTSD and whose records are not found 
within the claims file.  After the Veteran 
has signed the appropriate releases, those 
records not already associated with the 
claims file should be obtained and 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  

If records identified by the Veteran cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  Schedule the Veteran for an examination 
by a VA psychiatrist or psychologist.  All 
indicated tests and studies are to be 
performed.  Based on a review of the 
record, and examination of the Veteran, and 
considering the identified stressors and 
DD-214, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that he has PTSD due to a claimed 
stressor that is consistent with the 
places, types, and circumstances of the his 
service; in other words, in addition to the 
other information provided in the 
examination report, please specifically 
state whether or not the claimed stressor 
is related to the  Veteran's fear of 
hostile military or  terrorist activity.

Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the examiner for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

3.  After completing any additional 
necessary development, re-adjudicate the 
issue of service connection for PTSD.  If 
the disposition of the claim remains 
unfavorable, furnish the Veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


